Citation Nr: 0638657	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-03 365A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Durham, 
North Carolina




THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.







INTRODUCTION

The veteran served on active duty from October 1968 to April 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Durham, North Carolina which denied the veteran's application 
for enrollment in the VA healthcare system.


FINDINGS OF FACT

1.  The veteran does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2.  The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 U.S.C.A. 
§ 1710 (West 2002); 38 C.F.R. §§17.36, 17.38 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits. 38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8. 38 C.F.R. § 17.36(b).  Beginning January 17, 
2003, VA enrolled all priority categories of veterans except 
those veterans in priority category 8 who were not in an 
enrolled status on January 17, 2003. 38 C.F.R. § 17.36(c).  A 
veteran may apply to be enrolled in the VA healthcare system 
at any time; however, the veteran who wishes to be enrolled 
must apply by submitting a completed VA application for 
health benefits to a VA medical facility.  38 C.F.R. § 
17.36(d).

In this case, the veteran applied for enrollment in VA's 
health care system in August 2003.  He is not in receipt of 
service connection for any disability.  He was not a prisoner 
of war and was not receiving VA nonservice-connected pension 
benefits.  He has not alleged that he has any condition 
related to exposure to a toxic substance or ionizing 
radiation, or a disorder associated with service in the 
Southwest Asia theatre of operations.  The veteran included 
all his financial information as part of the required income-
based means test.  The veteran does not contend that the 
information he provided in his application was incorrect.  
Based upon his status as a nonservice-connected veteran and 
the financial information provided, he was assigned to 
priority group 8. 

The veteran does not disagree with the date of receipt of his 
application, but essentially contends that it is improper to 
deny him health care benefits given his actual income. 
According to the veteran, at the time he enlisted in 1968, he 
was promised VA benefits.  He states he will retire in a few 
years and, as a cancer survivor, planned on depending on VA 
for his future medical needs.  The veteran contends that it 
unfair of the government to overlook veterans of the Vietnam 
era because of an arbitrary date in 2003 and income.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Under Public Law No. 
107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  The veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is therefore ineligible for enrollment under the 
applicable regulation. As the law, and not the evidence of 
record, is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

While the Board is sympathetic to the veteran's arguments; 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

As a final matter, the Board has considered whether it has a 
duty to assist with further development of the claim. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 
Under the circumstances presented in this case, however, it 
is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts. In such cases, it has 
been held that the duty to assist is not applicable.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Accordingly, the claim is denied.


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


